Title: The Massachusetts Council to the American Commissioners, 24 October 1777
From: Massachusetts Council
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Gentlemen.
State of Massachusetts Bay Council ChamberOct: 24th: 1777
The Brigantine Penet John Harris Commander by Who you will receive this Letter has been taken up and fited out for a voyage to France solely with a Veiw of Conveying to you Authoritative Intelligence of the success of the American Army in the Northern Department. We sincerely Congratulate you upon this occasion and have the pleasure to Inform you that by express, we have just been favoured with the most Interesting and agreable Intelligence from Major General Gates. We now Inclose you A Copy of his Letters as also a Copy of a Convention by which Lieut: General Burgoyne surrendered himself and his army on the 17 Instant into General Gates Hands. The Prisoners, The Express Informs, Amount to about Six Thousand, one Thousand of which are to return into Canada, and the residue are upon their march towards this Town. [In the margin: It seems our Army since the last Action of the 7th. has entirely surrounded the Enemy, taken their Boats with much provision, and entirely Cut off their retreat [so] that Burgoyne had no way to escape but by one Violent Effort to force his way thro our Troops or surrender Prisoners of War. It seems he chose the latter]. This is a very Important Acquisition and will doubtless be attended with the happiest Consequences. It will naturally tend to Inspirit our Troops thro the Continent and to intimidate and dispirit those of the Enemy. Genl. Vaughan with about 4000 Troops is pushing up North River. Fort Mongomery is taken by the Enemy but we hope will now soon be retaken and a thorough Check given to Genl. Vaughan by the Troops Genl. Gates is forwarding for that purpose. We have little doubt but that Tyconderoga and Fort Independance will be in our hands as we learn a Body of Troops has been dispatched by Genl. Gates to summon them to Surrender. We also forward you a Copy of a Letter from Genl. Washington of the 8 Instant to Congress, which we have just received from the Honble. the President, a Copy of whose letter covering the Same we also transmit you. By these Letters you will learn the Situation of the Two Armys at the Southward. Our People it seems remain in high Spirit notwithstanding their late Disappointment at German Town, and we hope soon to hear that How’s Army will be Cutt off from any retreat and be in the same Situation that Burgoyne’s is at present in. Newspapers accompanying this will furnish you with further particulars with respect the Movements of our Troops previous to Genl. Burgoyne’s Surrender.
Comm. of Council
  
Notations: Rec’d Page 140. / Letter to Genl. Knox Octor 24. 1777
